DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 April 2021 was filed after the mailing date of the non-final Office Action on 09 February 2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10 May 2021.  These drawings are unacceptable.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 225 has been used to designate both a laser weld of a negative electrode tab to a weld disc (e.g., left-hand side of FIG. 2) and a weld disc (e.g., right-hand side of FIG. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference character 274 is referred to as a laser weld of the weld disc 225 to the top cap 205 in amended paragraph [0048]. Reference character 274 is used to designate a connection, which may be a laser weld, from the weld disc 225 to the vent disc 273 (e.g., FIG. 2, [0046]). Reference character 274 should not be used to designate a laser weld of the weld disc 225 to the top cap 205 in amended paragraph [0048]. Reference character 272 had been previously used to designate the laser weld of the negative electrode tab 228 to the weld disc 225 in FIG. 2. However, reference character 272 has been deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 4, 5, and 8–14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 6–8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a top part of the outer can" in line 4. Claim 6 has previously recited the limitation "a top part of the outer can" in line 2. It is unclear if "a top part of the outer can" recited in line 4 is further limiting "a top part of the outer can" recited in line 2.
Claim 7 recites the limitation "a top part of the outer can" in line 3. Claim 6 has previously recited the limitation "a top part of the outer can" in line 2. It is unclear if "a top part of the outer can" recited in line 3 is further limiting "a top part of the outer can" recited in line 2.
Claim 8 recites the limitation "a top part of the outer can" in lines 4–5. Claim 6 has previously recited the limitation "a top part of the outer can" in line 3. It is unclear if "a top part of the outer can" recited in lines 4–5 is further limiting "a top part of the outer can" recited in line 3.

Claim Rejections - 35 USC § 102
Claim(s) 1–5, 10-12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baik et al. (US 2017/0149023 A1, hereinafter Baik).
Regarding claim 1
a positive electrode (111) comprising a positive electrode active material in electrically conductive contact with a positive electrode current collector (FIG. 2, [0037]);
a negative electrode (112) comprising a negative electrode active material in electrically conductive contact with a negative electrode current collector (FIG. 2, [0038]);
an electrically insulative and ion conductive medium (113) in ionically conductive contact with the positive electrode (111) and the negative electrode (112, [0039]),
wherein the electrically insulative and ion conductive medium (113) comprises an electrically insulating porous layer and an electrolyte (FIG. 2, [0040]); and
an integrally-formed outer can (120) made of only one layer (see unitary, [0054]) containing the positive electrode (111), the negative electrode (112) and the electrically insulative and ion conductive medium (113, [0040]),
wherein a wall of the outer can (120) has a variance in thickness (FIGS. 3–4, [0046]–[0050]) when containing the positive electrode (111), the negative electrode (112), and the electrically insulative and ion conductive medium (113, [0040]).
Regarding claim 2, Baik discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein the negative electrode (112, [0036]) is electrically connected to a header (130, [0038]).
Regarding claim 3
wherein the outer can (120) comprises substantially a metal composition having a density less than steel (see aluminum, [0041]).
Regarding claim 4, Baik discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein the variance in thickness comprises a thicker portion of the outer can at a portion (A1) of the wall that is adjacent to the header (130) than a portion (A3) of the outer can (120) at portion of the wall that is not adjacent the header (130, [0046]).
Regarding claim 5, Baik discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein the variance in thickness further comprises a second thicker portion (A2) of the outer can (120) at a bottom end of the outer can (120, [0046]),
wherein the second thicker portion (A2) is thicker than the portion (A2) of the wall that is not adjacent the header (130, [0046]).
Regarding claim 10, Baik discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein the outer can (120) is electrically connected to the positive electrode (111, [0036]) through a positive electrode tab (114, [0037]).
Regarding claim 11, Baik discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein a negative electrode tab (115) is electrically insulated adjacent to where the negative electrode (112) is electrically connected to a header (130, [0043]).
claim 12, Baik discloses all claim limitations set forth above and further discloses an electrochemical cell, further comprising
an electrically insulative polymer disc (138) between a jelly roll (110) and the header (130) and the negative electrode tab (115).
Regarding claim 20, Baik discloses a battery for an electric vehicle, comprising a plurality of battery modules electrically interconnected with one another, wherein each battery module of the plurality of battery modules comprises a plurality of energy storage cells (see battery packs, [0005]), each of the energy storage cells comprising:
a positive electrode (111) comprising a positive electrode active material in electrically conductive contact with a positive electrode current collector (FIG. 2, [0037]);
a negative electrode (112) comprising a negative electrode active material in electrically conductive contact with a negative electrode current collector (FIG. 2, [0038]);
an electrically insulative and ion conductive medium (113) in ionically conductive contact with the positive electrode (111) and the negative electrode (112, [0039]),
wherein the electrically insulative and ion conductive medium (113) comprises an electrically insulating porous layer and an electrolyte (FIG. 2, [0040]); and
an integrally-formed outer can (120) made of only one layer (see unitary, [0054]) containing the positive electrode (111), the negative electrode (112) and the electrically insulative and ion conductive medium (113, [0040]),
wherein a wall of the outer can (120) has a variance in thickness (FIGS. 3–4, [0046]–[0050]) when containing the positive electrode (111), the negative .

Claim(s) 1, 2, 4–6, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakashita et al. (US 2009/0068557 A1, hereinafter Sakashita).
Regarding claim 1, Sakashita discloses an electrochemical cell (FIG. 6, [0061]), comprising:
a positive electrode (25) comprising a positive electrode active material in electrically conductive contact with a positive electrode current collector (FIG. 6, [0056]);
a negative electrode (26) comprising a negative electrode active material in electrically conductive contact with a negative electrode current collector (FIG. 6, [0057]);
an electrically insulative and ion conductive medium (27) in ionically conductive contact with the positive electrode (25) and the negative electrode (26, [0055]),
wherein the electrically insulative and ion conductive medium (27) comprises an electrically insulating porous layer and an electrolyte (FIG. 6, [0062]); and
an integrally-formed outer can (21, [0035]) made of only one layer containing the positive electrode (25), the negative electrode (26) and the electrically insulative and ion conductive medium (27, [0061]),
wherein a wall of the outer can (21) has a variance in thickness when the positive electrode (25), the negative electrode (26), and the electrically insulative and ion conductive medium (27, [0054]).
claim 2, Sakashita discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein the negative electrode (26, [0045]) is electrically connected to a header (22, [0061]).
Regarding claim 4, Sakashita discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein the variance in thickness comprises a thicker portion of the outer can at a portion (2b) of the wall that is adjacent to the header (22) than a portion (2a) of the outer can (21) at portion of the wall that is not adjacent the header (22, [0052]).
Regarding claim 5, Sakashita discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein the variance in thickness further comprises a second thicker portion (3) of the outer can (21) at a bottom end of the outer can (21, [0052]),
wherein the second thicker portion (3) is thicker than the portion (2a) of the wall that is not adjacent the header (22, [0052]).
Regarding claim 6, Sakashita discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein an inner diameter (D-2) of a top part (2b) of the outer can (21) is substantially the same as each of an inner diameter (D1) of a middle part (2a) of the outer can (21) and an inner diameter (D3) of the bottom part (3) of the outer can (21, [0052]), and
wherein the top part (2b) of the outer can is chamfered (FIG. 1, [0026]).
claim 13, Sakashita discloses a method of manufacturing an electrochemical cell, comprising:
forming a positive electrode (25) comprising a positive electrode active material in electrically conductive contact with a positive electrode current collector (FIG. 6, [0056]);
forming a negative electrode (26) comprising a negative electrode active material in electrically conductive contact with a negative electrode current collector (FIG. 6, [0057]);
inserting the positive electrode (25), the negative electrode (26), and an electrically insulative and ion conductive medium (27) into an integrally-formed outer can (21, [0061]) made of only one layer (FIG. 1, [0035]),
wherein the electrically insulative and ion conductive medium (27) comprises an electrically insulating porous layer and an electrolyte (FIG. 6, [0062]),
wherein the electrically insulative and ion conductive medium (27) is in ionically conductive contact with the positive electrode (25) and the negative electrode (26, [0055]), and
wherein a wall of the outer can (21) has a variance in thickness in a region used in crimping the outer can (21) to a header (22, [0060]),
wherein the variance in thickness is when the positive electrode (25), the negative electrode (26), and the electrically insulative and ion conductive medium (27, [0054]).

Claim(s) 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibaoka et al. (JP 2007-234305 A, hereinafter Shibaoka '305).
Regarding claim 1, Shibaoka '305 discloses an electrochemical cell (FIG. 6, [0061]), comprising:
a positive electrode (16) comprising a positive electrode active material in electrically conductive contact with a positive electrode current collector (FIG. 1, [0015]);
a negative electrode (18) comprising a negative electrode active material in electrically conductive contact with a negative electrode current collector (FIG. 1, [0015]);
an electrically insulative and ion conductive medium (20) in ionically conductive contact with the positive electrode (16) and the negative electrode (18, [0014]),
wherein the electrically insulative and ion conductive medium (20) comprises an electrically insulating porous layer and an electrolyte (FIG. 1, [0014]); and
an integrally-formed outer can (10, [0019]) made of only one layer (40) containing the positive electrode (16), the negative electrode (18) and the electrically insulative and ion conductive medium (20, [0061]),
wherein a wall of the outer can (10) has a variance in thickness when the positive electrode (16), the negative electrode (18), and the electrically insulative and ion conductive medium (20, [0024]).
Regarding claim 2
wherein the negative electrode (16) is electrically connected to a header (30, [0014]).
Regarding claim 4, Shibaoka '305 discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein the variance in thickness comprises a thicker portion of the outer can at a portion (52) of the wall that is adjacent to the header (30) than a portion (54) of the outer can (10) at portion of the wall that is not adjacent the header (30, [0023]).
Regarding claim 5, Shibaoka '305 discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein the variance in thickness (Tb) further comprises a second thicker portion of the outer can (10) at a bottom end of the outer can (10, [0022]),
wherein the second thicker portion is thicker than the portion (54) of the wall that is not adjacent the header (30, [0022]).
Regarding claim 7, Shibaoka '305 discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein an inner diameter of a top part of the outer can (10) is larger than an inner diameter of a lower part of the outer can (10, [0018]), and
wherein the top part of the outer can (10) is chamfered (FIG. 1, [0021]).

Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (JP 2002-216709 A, hereinafter Mori).
Regarding claim 1
a positive electrode (1A) comprising a positive electrode active material in electrically conductive contact with a positive electrode current collector (FIG. 1, [0018]);
a negative electrode (1B) comprising a negative electrode active material in electrically conductive contact with a negative electrode current collector (FIG. 1, [0018]);
an electrically insulative and ion conductive medium (1C) in ionically conductive contact with the positive electrode (1A) and the negative electrode (1C, [0018]),
wherein the electrically insulative and ion conductive medium (1C) comprises an electrically insulating porous layer and an electrolyte (FIG. 1, [0018]); and
an integrally-formed outer can (2, [0022]) made of only one layer containing the positive electrode (1A), the negative electrode (1B) and the electrically insulative and ion conductive medium (1C, [0015]),
wherein a wall of the outer can (2) has a variance in thickness when the positive electrode (1A), the negative electrode (1B), and the electrically insulative and ion conductive medium (1C, [0021]).
Regarding claim 2, Mori discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein the negative electrode (1B) is electrically connected to a header (3, [0030]).
Regarding claim 9
wherein the outer can (2) comprises substantially a metal composition having a density less than steel (see aluminum, [0020]), and
wherein the variance in thickness is based on a strength of a crimp between the outer can (2) and the header (3, [0035]).

Claim(s) 13–17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibaoka (JP 2009-230991 A, hereinafter Shibaoka '991).
Regarding claim 13, Shibaoka '991 discloses a method of manufacturing an electrochemical cell, comprising:
forming a positive electrode (16) comprising a positive electrode active material in electrically conductive contact with a positive electrode current collector (FIG. 1, [0018]);
forming a negative electrode (18) comprising a negative electrode active material in electrically conductive contact with a negative electrode current collector (FIG. 1, [0018]);
inserting the positive electrode (16), the negative electrode (18), and an electrically insulative and ion conductive medium (20) into an integrally-formed outer can (40) made of only one layer (FIG. 2, [0022]),
wherein the electrically insulative and ion conductive medium (20) comprises an electrically insulating porous layer and an electrolyte (FIG. 1, [0017]),
wherein the electrically insulative and ion conductive medium (20) is in ionically conductive contact with the positive electrode (16) and the negative electrode (18, [0017]), and
wherein a wall of the outer can (40) has a variance in thickness in a region (42) used in crimping the outer can (40) to a header (24, [0023]),
wherein the variance in thickness in the wall of the outer can (40) is when containing the positive electrode (16), the negative electrode (18), and the electrically insulative and ion conductive medium (20, [0026]).
Regarding claim 14, Shibaoka '991 discloses all claim limitations set forth above and further discloses a method of manufacturing an electrochemical cell, further comprising:
ironing the wall of the outer can (40) to obtain the variance in thickness prior to the inserting the positive electrode (16), the negative electrode (18), and the electrically insulative and ion conductive medium (20, [0034]).
Regarding claim 15, Shibaoka '991 discloses all claim limitations set forth above and further discloses a method of manufacturing an electrochemical cell:
wherein the variance in thickness comprises a middle and lower part of the outer can (40) that has a wall thickness that is thinner than each of a wall thickness of a top part (42) of the outer can that is crimped to the header (24) and a thickness of a bottom part of the outer can (40, [0023]).
Regarding claim 16, Shibaoka '991 discloses all claim limitations set forth above and further discloses a method of manufacturing an electrochemical cell:
wherein an inner diameter of the top part (42) of the outer can (40) is substantially the same as an inner diameter of the middle part and lower part of the outer can (40, FIG. 2).
Regarding claim 17
wherein the top part (42) of the outer can is chamfered (FIG. 2, [0023]).

Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (KR 2009-0082125 A, hereinafter Hwang).
Regarding claim 13, Hwang discloses a method of manufacturing an electrochemical cell (10), comprising:
forming a positive electrode (32) comprising a positive electrode active material in electrically conductive contact with a positive electrode current collector (FIG. 1, [0007]);
forming a negative electrode (31) comprising a negative electrode active material in electrically conductive contact with a negative electrode current collector (FIG. 1, [0007]);
inserting the positive electrode (32), the negative electrode (31), and an electrically insulative and ion conductive medium (33) into an integrally-formed outer can (20) made of only one layer (FIG. 5, [0038]),
wherein the electrically insulative and ion conductive medium (33) comprises an electrically insulating porous layer and an electrolyte (FIG. 1, [0060]),
wherein the electrically insulative and ion conductive medium (33) is in ionically conductive contact with the positive electrode (32) and the negative electrode (31, [0017]), and
wherein a wall of the outer can (20) has a variance in thickness in a region (220) used in crimping the outer can (20) to a header (41, [0081]),
wherein the variance in thickness in the wall of the outer can (20) is when containing the positive electrode (32), the negative electrode (31), and the electrically insulative and ion conductive medium (33, [0067]).
Regarding claim 19, Hwang discloses all claim limitations set forth above and further discloses a method of manufacturing an electrochemical cell:
wherein the outer can (20) comprises substantially a metal composition comprising one or more of aluminum or an alloy thereof and titanium or an alloy thereof (see aluminum, [0038]).

Claim Rejections - 35 USC § 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibaoka '305 (JP 2007-234305 A) as applied to claim(s) 5 above, and further in view of Watanabe et al. (JP 2013-093119 A, hereinafter Watanabe).
Regarding claim 8, Shibaoka '305 discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein an inner diameter of a top part of the outer can is larger than an inner diameter of a lower part of the outer can, and
wherein the top part of the outer can is chamfered.
Shibaoka '305 does not explicitly disclose:
wherein the outer can comprises substantially a metal composition comprising one or more of aluminum or an alloy thereof and titanium or an alloy thereof.
Watanabe discloses an outer can (10) comprising substantially a metal composition comprising one or more of aluminum or an alloy thereof and titanium or an alloy thereof to improve workability, corrosion resistance, and weight reduction of the outer can (see aluminum alloys, [0019]). Shibaoka '305 and Watanabe are analogous art because they are directed to battery cans. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the outer can of Shibaoka '305 with the metal composition of Watanabe in order to improve workability, corrosion resistance, and weight reduction of the outer can.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita (US 2009/0068557 A1) as applied to claim(s) 13 above, and further in view of Kim et al. (US 2009/0317712 A1, hereinafter Kim).
Regarding claim 18, Sakashita discloses all claim limitations set forth above and further discloses a method of manufacturing an electrochemical cell, further comprising:
electrically connecting the negative electrode (26) to the header (22, [0061]) and electrically connecting the positive electrode (25, [0045]) to a bottom of the outer can (21, [0061]).
Sakashita does not explicitly disclose:
using a cylindrical rod pushing a positive electrode tab onto an internal surface of the bottom end of the outer can while applying a laser to a corresponding location on an external surface of the bottom end of the outer can
.

Response to Arguments
Applicant's arguments with respect to Konishi have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Baik, Sakashita, Shibaoka, Hwang, and Kim have been fully considered but they are not persuasive.
Applicants argue Baik fails to either expressly or inherently disclose and describe in complete detail "an integrally-formed outer can made of only one layer containing the positive electrode, the negative electrode and the electrically insulative and ion conductive medium, wherein a wall of the outer can has a variance in thickness when containing the positive electrode, the negative electrode, and the electrically insulative and ion conductive medium" (P11/¶3). Baik discloses an electrochemical cell (100, [0035]), comprising an integrally-formed outer can (120) made of only one layer (see unitary, [0054]) containing the positive electrode (111), the negative electrode (112) and the electrically insulative and ion conductive medium (113, [0040]), wherein a wall of the outer can (120) has a variance in thickness (FIGS. 3–4, 
Applicants argue Sakashita fails to either expressly or inherently disclose and describe in complete detail "an integrally-formed outer can made of only one layer containing the positive electrode, the negative electrode and the electrically insulative and ion conductive medium, wherein a wall of the outer can has a variance in thickness when containing the positive electrode, the negative electrode, and the electrically insulative and ion conductive medium" (P12/¶4). Sakashita discloses an electrochemical cell (FIG. 6, [0061]), comprising an integrally-formed outer can (21, [0035]) made of only one layer containing the positive electrode (25), the negative electrode (26) and the electrically insulative and ion conductive medium (27, [0061]), wherein a wall of the outer can (21) has a variance in thickness when the positive electrode (25), the negative electrode (26), and the electrically insulative and ion conductive medium (27, [0054]). Therefore, Sakashita discloses and describes in complete detail "an integrally-formed outer can made of only one layer containing the positive electrode, the negative electrode and the electrically insulative and ion conductive medium, wherein a wall of the outer can has a variance in thickness when containing the positive electrode, the negative electrode, and the electrically insulative and ion conductive medium."

Applicants argue Hwang fails to either expressly or inherently disclose and describe in complete detail "an integrally-formed outer can made of only one layer containing the positive electrode, the negative electrode and the electrically insulative and ion conductive medium, wherein a wall of the outer can has a variance in thickness when containing the positive electrode, the negative electrode, and the electrically insulative and ion conductive medium" (P14/¶3). Hwang discloses a method of manufacturing an electrochemical cell (10), comprising 
Applicants argue Kim is silent  regarding "an integrally-formed outer can made of only one layer containing the positive electrode, the negative electrode and the electrically insulative and ion conductive medium, wherein a wall of the outer can has a variance in thickness when containing the positive electrode, the negative electrode, and the electrically insulative and ion conductive medium" (P17/¶2). Note that while Kim does not disclose all the features of the present claimed invention, Kim is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a cylindrical rod pushing a positive electrode tab onto an internal surface of a bottom end of an outer can while applying a laser to a corresponding location on an external surface of the bottom end of the outer can, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725